Citation Nr: 1812207	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2015 and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board most recently remanded this appeal for additional development in April 2016.

A personal hearing was conducted between the Veteran and undersigned in March 2012.  A transcript is associated with the record.

In a May 2012 decision, the Board denied a rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board denied the claim again in February 2014.  The Veteran also appealed this denial to the Court.  In October 2014, the Court issued an order granting an October 2014 Joint Motion for Remand (JMR).

During the pendency of this appeal, a March 2015 rating decision increased the Veteran's rating for PTSD to 70 percent effective February 13, 2015.  A September 2017 rating decision granted TDIU effective February 13, 2015.


FINDINGS OF FACT

1. Prior to February 13, 2015, the Veteran's PTSD was manifested by, at worst, a considerably impaired ability to establish or maintain effective or favorable relationships with people and the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment by reason of psychoneurotic symptoms or occupational and social impairment with reduced reliability and productivity; however, for this same period, there is no evidence of a severely impaired ability to establish and maintain effective or favorable relationships with people or to obtain employment.

2. The Veteran did not have total social impairment at any time during the appeal period.

3. The Veteran's service-connected disabilities did not preclude substantially gainful employment prior to February 13, 2015.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD, but no higher, have been met prior to February 13, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a rating of 100 percent for PTSD have not been met at any time during the appeal period.  38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3. The criteria for TDIU have not been met prior to February 13, 2015.  38 U.S.C. 
§ 1155; 38 C.F.R. §§ 3.340, 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in April 2016 for additional development.  That included obtaining outstanding VA treatment records and affording the Veteran a VA examination with a medical opinion. There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In an August 2012 appellate brief, the Veteran argued that the Board violated its duty to assist when it failed to acquire records from his former employer indicating that he had PTSD flare-ups at work.  However, the Veteran has submitted lay statements from his former coworkers.  He has also indicated that he has no further information or evidence to submit in support of his appeal.  Further, and of significant import, a statement submitted by the Veteran's former employer does not indicate the existence of any records relating to his PTSD.

As noted above, the Veteran was provided with a Board hearing in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the March 2012 videoconference hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected PTSD.  In the appellant's reply brief, the Veteran argued that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) in that, "The hearing officer abrogated his duty to instruct the Veteran to try to obtain records of his past employment despite his obligation to provide this information."  However, as the Secretary noted in his brief, the Court rejected this argument because there were no employment records that were adequately identified by the Veteran.  The hearing focused on the elements necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, to include the adequacy of the June 2017 examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran is entitled to a 50 percent rating, but no higher, prior to February 13, 2015.  Of particular importance in this regard is the July 2011 VA examination.  The examiner concluded that the Veteran had reduced reliability and productivity due to PTSD symptoms, including recurrent and intrusive distressing recollections, avoidance of thoughts feelings or conversations associated with trauma, avoidance of activities, places, or people that rouse recollections of trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.

The November 2007 VA examiner did not find reduced reliability and productivity, although the examiner noted many of the same PTSD symptoms.  The Veteran retired from his employment in the period between the November 2007 and July 2011 examinations, but the PTSD symptomology described in the examination reports appears to be substantially similar.   As there is no basis to question the July 2011 examiner's determination, the Board will grant the Veteran the benefit of the doubt and conclude that he experienced reduced reliability and productivity due to PTSD prior to February 13, 2015.

The Veteran is not entitled to a rating of 70 percent for this period, however.  Evidence of record does not indicate that the Veteran had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.

The Veteran had documented symptoms of PTSD as well as depressed mood, decreased concentration, anxiety, and occasional difficulty in dealing with work stress.  He also reported some episodes of irritability as well as infrequent panic attacks.  However, these symptoms have not been shown to produce occupational and social impairment with deficiencies in most areas.  The November 2007 and July 2011 examinations both found unremarkable judgment and thought process.

With respect to work, an October 2017 VA-4192 form completed by the Veteran's former employer of nearly 25 years shows no concessions made due to the Veteran's PTSD or time lost in the 12 months preceding the last date of employment, despite reported trouble getting along with coworkers.  It is again noted that the Veteran reported retiring from his last place of employment as opposed to being terminated.  With regards to family relationships, the Veteran had been (and continues to be) married to his spouse, and he reported having satisfactory relationships with his family members, including his spouse, children, and grandchildren, despite occasional problems, such as a minor conflict with one of his daughters.  Socially, the Veteran had friends from his church and was active in his community as an associate pastor; in fact, he reported traveling to the Democratic Republic of the Congo to perform mission work with his church.  He also reported having a stable mood in April 2013 and November 2014, and denied experiencing significant issues due to PTSD in May 2014.  See February 2015 CAPRI Records.  The preceding suggests that despite having mood problems, the Veteran did not experience deficiencies in most areas due to PTSD symptoms.

Further, while not dispositive, the overwhelming majority of assigned GAF scores ranging from 54 to 68 during this period are clearly indicative of mild to moderate symptomology.  The Board is cognizant that a GAF score of 50 was assigned in March 2010, which would appear to indicate serious symptoms or serious impairment.  However, given the actual psychiatric symptoms in this case during that time period, the Board finds that the level of overall psychiatric impairment shown is more consistent with no more than a 50 percent rating, notwithstanding the isolated GAF score of 50.

Indeed, during the course of his personal hearing, the undersigned found the Veteran to be an extremely pleasant and social individual.  He was polite, cordial, and very socially appropriate.  He also made eye contact throughout the hearing.  He was simply a pleasure to meet and speak with.  In so noting, the Board observes that, in the case of oral testimony, a hearing officer or VLJ may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness's testimony with other testimony and affidavits submitted on behalf of the veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).
The Board notes that the June 2017 VA examiner opined that the Veteran's cognitive impairment, which was noted in a January 2015 neuropsychological evaluation and includes forgetfulness and increased distraction, could not be separated from his PTSD.  See February 2015 CAPRI Records.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Board attributes the Veteran's cognitive symptoms to his PTSD.  

The Veteran reported forgetting names, numbers, and dates, but testing in January 2015 only found mild memory loss; indeed, the Veteran has not reported forgetting his own name or names of close relatives.  See February 2015 CAPRI Records.  At the time he was seen in January 2015, the Veteran was living with his spouse and grandson, taking care of three acres of land each day, volunteering with his church, and driving with no accidents or traffic violations in the previous two years.  Testing of attention, language, executive functioning, and visual scanning was within expectation, although the Veteran did continue to have a depressed mood.  Even accounting for cognitive/memory symptoms, the evidence of record still does not show major deficiencies in most areas; to the contrary, the Veteran's family relations, social activities, and physical examination show that a 70 percent rating prior to February 13, 2015 is not warranted.

Neither is the Veteran entitled to a 100 percent rating at any time during the appeal period.  The Veteran has not had total social impairment.  At the February 2015 VA examination, he reported increasing social isolation, but also noted a supportive relationship with his wife.  The Veteran attended church and participated in mission trips with the church.  Although the Veteran again reported increasing social isolation at the June 2017 VA examination, he nevertheless maintains at least some social relationships.  He has been married to his spouse for over 50 years, maintains a relationship with his grandson, and occasionally goes to church.  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The evidence of record simply does not show total social impairment.

The Board acknowledges the competent and credible lay statements submitted by the Veteran, his family, and coworkers regarding his PTSD symptoms, outbursts, mood instability, flat affect, mood swings, and anger.  Even considering the PTSD symptoms described in these accounts, the objective evidence of record nevertheless does not show occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Moreover, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran and others have not been shown to have.  Although his daughter stated that she worked with Veterans, the evidence does not establish her medical expertise.  The Board affords greater weight to the objective medical findings and opinions provided by the experts of record. 

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD rated 50 percent disabling from June 2007 and 70 percent disabling from February 2015, and noncompensable bilateral hearing loss.   His combined rating was 50 percent prior to February 2015.  He does not meet the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a) prior to February 2015.  However, he may meet the criteria for referral for extraschedular TDIU under 38 C.F.R. § 4.16(b).  The pertinent question is whether his service-connected disabilities precluded substantially gainful employment. 

Referral for extraschedular TDIU prior to February 2015 is not warranted.

The Veteran has a high school education and was employed for 44 years as a mechanic before retiring.  He had a long career as a mechanic and voluntarily retired after nearly 25 years of full-time employment at the same employer.  No concessions were made due to disability, and no time was lost due to disability in the 12 months preceding the last date of employment.  Although the Veteran reported that disability was a factor in his retirement at the February 2015 VA examination, he denied retiring due to disability at the March 2012 Board hearing.  The Board affords greater weight to the in-person hearing testimony, which was closer in time to the Veteran's retirement in February 2010, than subsequent contradictory history.  Further, although the Veteran stated that he would have more difficulty performing his current work due to his cognitive functioning changes at the January 2015 evaluation, he did not report being unable to work at all.  Moreover, the Veteran's continuing activity, including completing mission work, volunteering with his church, and taking care of three acres of land, is not suggestive of an inability to work.

With respect to hearing loss, the Veteran has been service connected with a noncompensable rating for bilateral hearing loss since August 2006.  Despite the Veteran's reported functional loss of having difficulty understanding conversations, the Veteran was able to continue working for more than three additional years, his employer did not note any difficulty with hearing, and statements from his coworkers do not indicate difficulty with hearing.  Even considering his PTSD and hearing loss together, the Veteran was able to continue working before retiring voluntarily after a long history of employment.  Thus, the Board finds that the Veteran's service-connected disabilities, including their combined effects, did not render him unable to obtain or maintain gainful employment prior to February 13, 2015.


ORDER

Entitlement to a rating of 50 percent, but no higher, for PTSD is granted prior to February 13, 2015.

Entitlement to a rating in excess of 70 percent for PTSD from February 13, 2015 is denied.

Entitlement to a TDIU prior to February 13, 2015 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


